        Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

  TERI FIELDS, as Putative
  Administratrix of the Estate of
  JOEANN SNEAD, Deceased, and
  Catolyn Merriweather, Individually, as          CIVIL ACTION FILE NO.:
  surviving child of JoeAnn Snead,                ______________________
  Deceased,

                     Plaintiffs,
                                            Removed from the State Court of
  v.                                        Fulton County, Georgia

  ARBOR TERRACE AT CASCADE,                 Civil Action File Number:
  LLC; THE ARBOR BARRINGTON                 20EV002533
  COMPANY, LLC d/b/a THE ARBOR
  COMPANY, THE ARBOR CP, LLC,
  THE ARBOR HOLDING
  COMPANY, LLC, ARBOR
  MANAGEMENT SERVICES, LLC,
  JOHN DOE NO. 1, AND
  AUDRIENNE STEVENS,


                    Defendants.


                              NOTICE OF REMOVAL


       COMES NOW, Defendant Arbor Management Services, LLC, by and

through their undersigned counsel, and hereby gives notice of the removal of the

above-captioned case from the State Court of Fulton County, to the United States
          Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 2 of 16




 District Court for the Northern District of Georgia, Atlanta Division, reserving all

 defenses and all objections to venue based on 42 U.S.C.A. § 247d-6d(e)(1), pursuant

 to 28 U.S.C.A. §§ 1441 and 1446, on the following grounds:

                         I.    STATEMENT OF THE CASE

1.   Plaintiff commenced this action by filing a complaint (the “Complaint”) on May

     1, 2020, in the State Court of Fulton County, Georgia, Civil Case Number

     20EV002533 (the “State Court Action”). A true and correct copy of all pleadings,

     process, and orders in Defendant's possession (including the Summons and

     Complaint) are attached hereto as Exhibit “A”.

2.   Under 28 U.S.C.A. § 1446(b), this Notice of Removal must be filed within 30

     days of receiving the Complaint. Because Defendant received service of the

     Complaint on May 5, 2020 through service on the registered agent Judd Harper,

     this Notice of Removal is timely.

3.   The Complaint asserts causes of action for negligence, gross negligence, and

     wrongful death arising from the residency of Plaintiff’s decedent relative to

     Defendants’ administration and/or use of facemasks and other personal protective

     equipment, as well as other measures taken to prevent or mitigate the spread of

     COVID-19. (Compl. ¶¶ 31, 56).




                                          2
          Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 3 of 16




4.   Defendant Arbor Management Services, LLC was served on May 5, 2020

     through service on the designated agent for service Judd Harper.

           a. Upon knowledge and belief, Arbor Terrace at Cascade, LLC

              (improperly named as Arbor Terrance at Cascade, LLC) is a dissolved

              company and has been for more than ten (10) years. As of this date, it

              has not been served.

           b. Upon knowledge and belief, The Arbor Barrington Company, LLC is a

              dissolved company and has been for more than ten (10) years. As of

              this date, it has not been served.

           c. Upon knowledge and belief, Arbor CP, LLC (improperly named as

              “The Arbor CP, LLC”) has no interest in Arbor Terrace at Cascade, or

              any other manner of involvement related to the allegations at issue. Its

              registered agent for service Judd Harper was served on May 5, 2020.

           d. Upon knowledge and belief, The Arbor Holding Company, LLC has no

              interest in Arbor Terrace at Cascade, or any other manner of

              involvement related to the allegations at issue. Its registered agent for

              service Judd Harper was served on May 5, 2020.




                                            3
          Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 4 of 16




           e. Upon knowledge and belief, Defendant Audrienne Stevens was served

                 on May 22, 2020.1

           II.      PROCEDURAL REQUIREMENTS HAVE BEEN MET

5.   Defendant files this notice in the above-styled case with the explicit consent of

     co-Defendants pursuant to 28 U.S.C.A. § 1446(b)(2)(A).2

6.   Concurrent with the filing of this Notice, Defendant is serving this Notice of

     Removal on all other parties pursuant to 28 U.S.C.A. § 1446(d).

7.   The United States District Court for the Northern District of Georgia, Atlanta

     Division, embraces Fulton County, the county in which the State Court Action is

     now pending. Venue is therefore proper for this Notice of Removal under 28

     U.S.C.A. §§ 90(a)(2) and 1446(a).

                 III.   ARGUMENT AND CITATION TO AUTHORITY

            Federal Question Jurisdiction Under 28 U.S.C.A. § 1441(a)




 1
   While Defendant Audrienne Stevens acknowledges that she was served, she denies
 that proof of service has been filed as of today’s date, as required by O.C.G.A. § 9-
 11-14(h).
 2
   Counsel for Defendant Arbor Management Services, LLC represents all named
 Defendants, including those that are dissolved.
                                           4
           Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 5 of 16




 8.   This case is removable under 28 U.S.C.A. § 1441(a) on the basis of “original

      jurisdiction” because Plaintiff’s Complaint asserts a claim “arising under” federal

      law within the meaning of § 1331.

 9.   On its face, the allegations contained in the Complaint reflect that a “covered

      person” was involved in a “recommended activity” relative to a “covered

      countermeasure” and therefore presents a Federal Question under the Public

      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020).

10.   As such, Congress provided an exclusive remedy for the substance of the

      allegations and relief sought in the Complaint and Federal law expressly pre-

      empts state law for purposes of federal question jurisdiction. See Public

      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020).

11.   The issue of whether federal question jurisdiction exists when a Complaint

      attempts to only assert a claim in state law is addressed in Beneficial Nat. Bank

      v. Anderson, 539 U.S. 1 (2003). The Court explained:

                [A] state claim may be removed to federal court … when a
               federal statute wholly displaces the state-law cause of action
               through complete pre-emption. When the federal statute
               completely pre-empts the state-law cause of action, a claim
               which comes within the scope of that cause of action, even if
               pleaded in terms of state law, is in reality based on federal law.
                                             5
           Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 6 of 16




               In the two categories of cases
               https://1.next.westlaw.com/Document/I64fa99c29c9711d9bc61beebb95be
               672/View/FullText.html?transitionType=UniqueDocItem&contextData=(s
               c.UserEnteredCitation)&userEnteredCitation=539+U.S.+1 -
               co_footnote_B00542003391166 where this Court has found
               complete pre-emption … the federal statutes at issue provided
               the exclusive cause of action for the claim asserted and also
               set forth procedures and remedies governing that cause of
               action.

      Id. at 8 (emphasis supplied; internal citations and footnotes omitted).

12.   In Beneficial Nat. Bank, the plaintiff brought an action for usury under state law,

      which was preempted by the usury provisions of the National Bank Act (12

      U.S.C.A. §§ 85 and 86). The Court held that the usury provisions under §§ 85

      and 86 collectively “supersede both the substantive and the remedial provisions

      of state usury laws and create a federal remedy for overcharges that is exclusive.”

      Beneficial Nat. Bank, supra, at 11. Therefore, the court held that federal question

      was proper under the “complete preemption” doctrine.

13.   Thus, Circuit Courts and District Courts have subsequently found “complete

      preemption” where a federal statute expressly preempts state law and creates an

      exclusive federal remedy for preempted state claims. See, e.g., In re WTC

      Disaster Site, 414 F3d 352, 380 (2d Cir. 2005); Spear Marketing, Inc. v.

      BancorpSouth Bank, 791 F.3d 586 (5th Cir. 2015); Nott v. Aetna U.S. Healthcare,

      Inc., 303 F.Supp.2d 565 (E.D.Pa. 2004).


                                             6
           Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 7 of 16




14.   As set forth below, Plaintiff’s tort claims are completely preempted by the PREP

      Act found at 42 U.S.C.A. §§ 247d-6d and 247d-6e.

15.   Under 42 U.S.C.A. § 247d-6d(a), a “covered person” is afforded broad immunity

      for all “claims for loss arising out of, relating to, or resulting from” the

      "administration" or "use" of a "covered countermeasure" as those terms are

      defined by that section, provided the Secretary of the Department of Health and

      Human Services (HHS) issues a declaration to that effect.

16.   For all claims barred by immunity under 42 U.S.C.A. § 247d-6d that do not assert

      “willful misconduct,” the exclusive remedy for relief is established under § 247d-

      6e, which permits an individual may make a claim for a “covered injury directly

      caused by the administration or use of a covered countermeasure.” In fact, and

      for purposes of illustrating Congress's intent to address all claims, even a claimant

      alleging “willful misconduct” must first apply for benefits under § 247d-6e

      before bringing an action under § 247d-6d(d). Id. § 247d-6e(d)(1).

17.   Moreover, under 42 U.S.C.A. § 247d-6d(b)(8), state law that “is different from,

      or in conflict with, any requirement applicable [for immunity]” is expressly

      preempted.

18.   Therefore, Congress has clearly manifested the intent to preempt state law with

      respect to claims that invoke PREP Act immunity and to create an exclusive

                                              7
             Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 8 of 16




      federal remedy for such preempted claims, thereby “completely preempting”

      state law for purposes of federal question jurisdiction.

19.   Here, Defendant is a “covered person” in that Defendant is both a “qualified

      person” and “program planner” under 42 U.S.C.A. § 247d-6d(i)(2)(B).

20.   Plaintiff’s claim for loss "arises out of, relates to, or results from" the

      administration and/or use of a “covered countermeasure” obtained through a

      "means of distribution," to a "population," and within a "geographic area," or

      reasonably believed so by Defendant, for the purpose of treating, diagnosing,

      curing, preventing, or mitigating COVID-19, or the transmission of SARS-CoV-

      2 or a virus mutating therefrom, as such terms are defined within the Public

      Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

      6d, 247d-6e (West 2020), the Declaration Under the Public Readiness and

      Emergency Preparedness Act for Medical Countermeasures Against COVID-19,

      85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

      2020), and all corresponding amendments, regulations, and interpretational case

      law.

21.   At the time of the allegations set forth in the Complaint, Defendant was acting as

      a "program planner" that supervised and/or administered the infection control and

      COVID-19 specific programs in the treatment of COVID-19 patients, under

                                            8
           Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 9 of 16




      which countermeasures, including, but not limited to, the use of facemasks and

      other personal protective equipment, visitation restrictions, and screening

      requirements at the Facility while the decedent was admitted in an effort to

      prevent or mitigate the spread of COVID-19, or the transmission of SARS-CoV-

      2 or a virus mutating therefrom.

22.   At the time of the allegations set forth in the Complaint, Defendant and its staff

      were also acting as "qualified persons." Arbor Terrace at Cascade is licensed as

      an assisted living community by the Georgia Department of Community Health

      and employs licensed nursing personnel for the purpose of developing and

      implementing policies, procedures, and other countermeasures to prevent, limit,

      and/or control the spread of COVID-19. See 42 U.S.C. § 247d-6d(i)(8); 85 Fed.

      Reg. 15198, 15202-15203 (Mar. 17, 2020). Likewise, Defendant’s staff members

      include Registered Nurses and Licensed Practical Nurses licensed in the state of

      Georgia and are therefore “covered persons” authorized to administer FDA-

      approved COVID-19 devices, tests, and medications used to treat the same.

      Defendant’s staff implemented certain countermeasures in relation to COVID-

      19, including, but not limited to, the use of personal protective equipment,

      visitation restrictions, and screening requirements. Under the FDA's Emergency

      Use Authorization dated April 24, 2020, facemasks were authorized under an

                                            9
          Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 10 of 16




      umbrella authorization when used by healthcare providers to cover their noses

      and mouths in accordance with Centers for Disease Control and Prevention

      recommendations.

23.   At the time of the allegations set forth in the Complaint, Defendant was engaged

      in both the management and operation of countermeasure programs, including

      infection control programs featuring visitation restrictions and screening

      requirements, and the administration and/or use of countermeasures to prevent

      and/or mitigate COVID-19 or the transmission of SARS-CoV-2 or a virus

      mutating therefrom to a "population" and within a "geographic area" specified by

      the Declaration Under the Public Readiness and Emergency Preparedness Act for

      Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17,

      2020), and all amendments thereto, or reasonably believed so by Defendant. For

      example, Facemasks used to prevent or mitigate the spread of COVID-19 are

      qualified pandemic or epidemic products, as defined by 42 U.S.C.A. § 247d-

      6d(i)(7), as a device used, designed, and developed to mitigate or prevent the

      spread of COVID-19 and was authorized for emergency use in accordance with

      section 564, 564A, or 564B of the Federal Food, Drug, and Cosmetic Act.

      Additionally, the facemasks were administered and/or used in accordance with

      the public health and medical response of the state of Georgia or reasonably

                                           10
          Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 11 of 16




      believed so by Defendant. Plaintiff's claim for loss "arises out of, relates to, or

      results from" the administration and/or use of such “covered countermeasure.”

24.   Therefore, Plaintiff’s Complaint invokes a federal question for which the

      governing federal law “completely preempts” plaintiff’s state law claims, and

      removal is proper under 28 U.S.C.A. § 1441(a).

         WHEREFORE, having shown that this case is properly removable,

  Defendant provides notice pursuant to 28 U.S.C.A. § 1446 that the Action pending

  in State Court of Fulton County Georgia, Civil Action No. 20EV002533 is removed

  to the United States District Court for the Northern District and respectfully requests

  that this Court exercise jurisdiction over this case.

         Respectfully submitted this 1st day of June, 2020.

                                                 HALL BOOTH SMITH, P.C.

                                                 /s/ HOWARD W. REESE, III
                                                 T. ANDREW GRAHAM
                                                 Georgia Bar No. 304777
                                                 HOWARD W. REESE, III
                                                 Georgia Bar No. 598178
                                                 BRITTANY H. CONE
                                                 Georgia Bar No. 488550

                                                 Attorneys for Defendant Arbor
                                                 Management Services, LLC




                                            11
     Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 12 of 16




191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
Email: agraham@hallboothsmith.com
Email: treese@hallboothsmith.com
Email: bcone@hallboothsmith.com




                                    12
       Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 13 of 16




               IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually,
as surviving child of JoeAnn Snead,
Deceased,
                                             CIVIL ACTION FILE NO.:
                                             ______________________
                  Plaintiffs,

v.
                                       Removed from the State Court of
ARBOR TERRACE AT
                                       Fulton County, Georgia
CASCADE, LLC; THE ARBOR
BARRINGTON COMPANY, LLC
                                       Civil Action File Number:
d/b/a THE ARBOR COMPANY,
                                       20EV002533
THE ARBOR CP, LLC, THE
ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO.
1, AND AUDRIENNE STEVENS,


                  Defendants.


                    CERTIFICATE OF COMPLIANCE


      The foregoing NOTICE OF REMOVAL is double spaced in 14-point Times

New Roman font and complies with the type-volume limitation set forth in Local

Rule 7.1.
     Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 14 of 16




    Respectfully submitted this 1st day of June, 2020.

                                          HALL BOOTH SMITH, P.C.

                                          /s/ HOWARD W. REESE, III
                                          T. ANDREW GRAHAM
                                          Georgia Bar No. 304777
                                          HOWARD W. REESE, III
                                          Georgia Bar No. 598178
                                          BRITTANY H. CONE
                                          Georgia Bar No. 488550

                                          Attorneys for Defendant Arbor
                                          Management Services, LLC.
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
Email: agraham@hallboothsmith.com
Email: treese@hallboothsmith.com
Email: bcone@hallboothsmith.com




                                      2
       Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 15 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

TERI FIELDS, as Putative
Administratrix of the Estate of
JOEANN SNEAD, Deceased, and
Catolyn Merriweather, Individually,
as surviving child of JoeAnn Snead,
Deceased,                                        CIVIL ACTION FILE NO.:
                                                 ______________________
                    Plaintiffs,

v.
                                           Removed from the State Court of
ARBOR TERRACE AT                           Fulton County, Georgia
CASCADE, LLC; THE ARBOR
BARRINGTON COMPANY, LLC                    Civil Action File Number:
d/b/a THE ARBOR COMPANY,                   20EV002533
THE ARBOR CP, LLC, THE
ARBOR HOLDING COMPANY,
LLC, ARBOR MANAGEMENT
SERVICES, LLC, JOHN DOE NO.
1, AND AUDRIENNE STEVENS,

                   Defendants.


                         CERTIFICATE OF SERVICE



      I hereby certify that I have this day served a copy of the within and foregoing

NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system,

which will automatically send email notification of such filing to the following
       Case 1:20-cv-02346-TCB Document 1 Filed 06/01/20 Page 16 of 16




parties of record below and by depositing a true copy of the same in the U.S. Mail,

with adequate postage affixed thereon, addressed as follows:

                              Harold W. Spence
                              Mawuli Mel Davis
                              Tiffiney D. Hodge
                      The Davis Bozeman Law Firm, P.C.
                     4153-C Flat Shoals Parkway, Suite 332
                           Decatur, Georgia 30034

      Respectfully submitted this 1st day of June, 2020.

                                            HALL BOOTH SMITH, P.C.

                                            /s/ HOWARD W. REESE, III
                                            T. ANDREW GRAHAM
                                            Georgia Bar No. 304777
                                            HOWARD W. REESE, III
                                            Georgia Bar No. 598178
                                            BRITTANY H. CONE
                                            Georgia Bar No. 488550

                                            Attorneys for Defendant Arbor
                                            Management Services, LLC.
191 Peachtree Street, N.E.
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
Email: agraham@hallboothsmith.com
Email: treese@hallboothsmith.com
Email: bcone@hallboothsmith.com




                                        2
